UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-QSB ý QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: DECEMBER 31, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-23819 WILSON HOLDINGS, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) Nevada 76-0547762 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S Employer Identification No.) 8121 Bee Caves Rd., Austin, TX 78746 (Address of Principal Executive Offices) 512-732-0932 (Issuer's Telephone Number) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter time period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for past 90 days. Yes ý No o Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act): Yes o No x State the number of shares outstanding of each of the issuer’s classes of common equity as of the latest practicable date: As of Febuary 11, 2008, the registrant had 23,135,538 shares of common stock, par value $0.001, outstanding. Transitional Small Business Issuer Disclosure Format: Yes o No ý Index PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis or Plan of Operation 18 Item 3. Controls and Procedures 25 PART II – OTHER INFORMATION Item 1. Legal Proceedings 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 27 i Table of Contents INTRODUCTORY NOTE This
